Opinion by
Lawrence, J.
It appeared that there was no advance in the entered value of the lubricating grease, the undervaluation occurring only with reference to the metal containers therefor. The petitioner testified that he had made all of the entries involved; that he had inquired as to the value of the lubricating grease and of the drums, and it was his practice to keep informed of the market values through correspondence and in person with the manager of the exporting concern; and that on receipt of such information, he would pass such data on to the appraiser. Upon the record presented, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive-the appraiser as to the value of the merchandise. The petition was therefore granted.